IN THE COURT OF APPEALS OF TENNESSEE
                                                           FILED
                           AT KNOXVILLE                  January 14, 1999

                                                        Cecil Crowson, Jr.
                                                        Appellate C ourt
                                                            Clerk
BARRY ALAN SPRUCE,            )   C/A NO. 03A01-9807-CV-00211
                              )
          Plaintiff-Appellee, )
                              )
                              )
                              )
v.                            )   APPEAL AS OF RIGHT FROM THE
                              )   KNOX COUNTY CIRCUIT COURT
                              )
                              )
                              )
                              )
LORI JEAN SPRUCE,             )
                              )   HONORABLE RICHARD R. BAUMGARTNER,
          Defendant-Appellant.)   JUDGE, By Interchange




                  OPINION AND ORDER ON
                 PETITION FOR REHEARING


          The appellant has filed a petition for rehearing

pursuant to the provisions of Rule 39, T.R.A.P.    In partial

support of her petition, the appellant relies upon documents in a

supplemental record certified to us by the trial court clerk on

December 7, 1998 -- some 13 days after our opinion was released.

It should also be noted that the appellant failed to obtain our

permission or the permission of the trial court to supplement the

record.   See Rule 24(e), T.R.A.P.    Having said all of this, we


                                  1
hasten to add that there is nothing in the supplemental record

that changes our basic holdings, i.e., that the appellant’s Rule

60 motion is an attempt to render the trial court’s divorce

judgment of April 14, 1994, invalid and ineffective; that the

motion was not timely filed; and that the appellant failed to

show a proper basis for Rule 60 relief.   Accordingly, the

petition for rehearing is DENIED with costs taxed to the

appellant.

          IT IS SO ORDERED.

          ENTER:


                                    _________________________
                                    Charles D. Susano, Jr., J.


CONCUR:


________________________
Houston M. Goddard, P.J.


________________________
Don T. McMurray, J.




                                2